Citation Nr: 1450170	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  13-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.
 
2.  Entitlement to service connection for ischemic heart disease. 

3.  Entitlement to service connection for neuropathy.

4.  Entitlement to service connection for chronic kidney disease.

5.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  Service treatment records do not reveal diagnoses of diabetes mellitus, ischemic heart disease, neuropathy, chronic kidney disease, or prostate cancer during active service; the evidence of record reveals that these disorders were diagnosed decades after military service.  

2.  The evidence shows current diagnoses of diabetes mellitus, ischemic heart disease, diabetic neuropathy, chronic kidney disease, and prostate cancer.  

3.  The probative medical evidence of record does not relate the diabetes mellitus, ischemic heart disease, neuropathy, chronic kidney disease, or prostate cancer to the Veteran's active duty service, or any exposure to dichlorodiphenyltrichloroethane (DDT) experienced therein.



CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in, or aggravated by, active military service, to include as a residual of DDT exposure, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Ischemic heart disease was not incurred in, or aggravated by, active military service, to include as a residual of DDT exposure, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  Neuropathy was not incurred in, or aggravated by, active military service, to include as a residual of DDT exposure, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  Chronic kidney disease was not incurred in, or aggravated by, active military service, to include as a residual of DDT exposure, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

5.  Prostate cancer was not incurred in, or aggravated by, active military service, to include as a residual of DDT exposure, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided the requisite notice with respect to his claims for service connection in letters dated July 2010, December 2011, and July 2012 which were prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; VA examination reports; a VA medical opinion; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in April 2014, which is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Diabetes mellitus, cardiovascular-renal disease, other organic diseases of the nervous system, and malignant tumors (cancer) may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The Veteran claims service connection for type II diabetes mellitus, ischemic heart disease, neuropathy, chronic kidney disease, and prostate cancer, all of which are chronic diseases subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(a).  However, review of the evidence of record does not reveal that any of these claimed disorders became manifest during active service or within the first year of separation from service.  Rather, the evidence of record establishes that the claimed disorders were diagnosed decades after separation from service.  Accordingly, service connection under 38 C.F.R. § 3.309(a) for the claimed disorders is not warranted.  

The Veteran contends that service connection is warranted for type II diabetes mellitus, ischemic heart disease, neuropathy, chronic kidney disease and prostate cancer, all of which he claims are due to his exposure to DDT during his active duty service tour in Korea.  The Veteran served on active duty from February 1951 to February 1954, and he served in Korea during that period of time.  A July 2012 VA memo acknowledges that DDT was used in Korea to kill lice, crabs, and mosquitoes.  Further research indicates that DDT was widely used in military and civilian applications. 

The Veteran's service treatment records are of record.  They do not reveal any complaints of or treatment for any of the claimed disorders.  VA medical records dating from the 1970s do not reveal treatment for any of the claimed disorders.  Rather, they show examination and treatment for complaints of back pain.  In December 1984 a VA dietary consultation request shows that the Veteran required a reduced calorie and low sodium diet; high blood pressure was indicated.  

VA outpatient treatment records dated in 1998 on reveal diagnoses of diabetes mellitus, hypertension, and coronary artery disease.  Private treatment records dated 1992 to 2002 reveal diagnoses of diabetic neuropathy and coronary artery disease.  

Private urology treatment records reveal a diagnosis of prostate cancer dating from 2009.  An August 2011 private treatment record indicates diagnoses of coronary artery disease; diabetes mellitus; prostate cancer; and renal insufficiency.  A history of smoking is also indicted.  

The evidence of record shows current diagnoses of diabetes mellitus; coronary ischemic heart disease; diabetic neuropathy; chronic kidney disease; and prostate cancer.  However, none of the medical records referenced above indicate any etiology for the diagnosed disabilities; there is no evidence in any of these records linking any of the diagnosed disabilities to the Veteran's military service or to claimed DDT exposure therein.  

In January 2010, the Veteran's treating VA physician submitted a letter which stated that the Veteran had been under VA care for several years.  The physician stated that the Veteran had a diagnosis of type II diabetes mellitus, with a reported onset in the 1970s.  The physician further indicated that the Veteran 

reported to me that he was exposed to DDT the pesticide in the 1950 s while stationed in Korea.  DDT has been banned in the United States for approximately 35 years but growing evidence suggests that it is related to public health risk as a cause of certain cancers (particularly breast), diabetes, as well as toxic nerve damage.  I have reviewed the medical literature on this subject and have found a few references to publications in the past few years linking DDT to diabetes mellitus specifically.  

The physician referenced a study titled "The Pine River Statement: Human Health Consequences of DDT Use."  The cited extract indicated that DDT was used worldwide until the 1970s, when concerns about its toxic effects, its environmental persistence, and its concentration in the food supply led to use restrictions and prohibitions.  However, as of 2006, the use of DDT spraying was endorsed to control malaria.  The study indicated that "a growing body of evidence that exposure to DDT and its breakdown product DDE may be associated with adverse health outcomes such as breast cancer, diabetes, decreased semen quality, spontaneous abortion, and impaired neurodevelopment in children."  Based on the quoted extract from the physician stated "in summary there is no doubt that [the Veteran] suffers from diabetes mellitus and the sequela of this disease including neuropathy, heart disease, and chronic kidney disease.  The medical literature is producing increasing information on the adverse health effects of DDT and a causal association definitely exists."  

In April 2014,  VA examination confirmed the current diagnoses of diabetes mellitus, coronary artery disease, diabetic neuropathy, chronic kidney disease, and prostate cancer.  The examiner reviewed the evidence of record, including all medical evidence, and also conducted an extensive review of the medical literature related to the health effects of DDT.  The examining physician's medical opinion was that it was "less likely than not" that the Veteran's claimed disabilities were related to military service, including any possible DDT exposure experienced therein.  

The examiner specifically indicated that the Veteran's primary diagnosis was diabetes mellitus, and that his neuropathy and chronic kidney disease were caused secondary to the diabetes.  The examiner found that DDT exposure was not the cause of the Veteran's diabetes mellitus.  The rationale presented was that 

the Veteran developed type 2 diabetes mellitus in approximately the late 1970's according to the Veteran's stated history and available records.  As described in Up to Date ("Risk factors for type 2 diabetes mellitus", March 2014), risk factors for type 2 diabetes include overweight/obesity, genetics, African-American race, age, and smoking.  The Veteran and records confirm significant overweight/obesity to have been present prior to his diagnosis of type 2 diabetes.  

The Veteran also confirmed that he "was a smoker up until the time he was diagnosed with diabetes."  The examiner further noted incidence of diabetes mellitus increases with age, especially in the presence of the other risk factors of obesity, smoking, and race, exhibited by the Veteran.  The examiner addressed the Pine River Statement study quoted by the Veteran's treating physician in the January 2010 letter.  The examiner indicated that this study was found to be lacking on subsequent analysis because it failed to control for the fact that the population studied was in the obese body mass range, which of itself is a major risk factor for diabetes mellitus.  With the discrediting of this study there were "no good quality scientific medical studies have shown DDT to be a cause of diabetes."  

The examiner further found that the Veteran's neuropathy and kidney disease were secondary to his diabetes mellitus, and were "less likely than not" related to military service.  

Additionally, the examining physician noted that the Veteran 

was diagnosed with prostate cancer in 2009 when in his 70's.  According to Up To Date ("Risk factors for prostate cancer", March 2014), the primary risk factors for prostate cancer are age (increasing with age), African-American ethnicity, and genetic factors.  A complete review of the Veteran's medical records and claims file and VHA EHR along with a review of the medical literature (including PubMed, Medscape, Up To Date and others) are negative for any data/results that would be suggestive of a link between his military service including exposure to DDT or other chemicals and prostate cancer.

Finally, the examiner noted that the Veteran 

developed ischemic heart disease in the 2000's in his 60's to 70's.  The same risk factors noted above for diabetes are known to play a role in the development of heart disease (minus smoking which he had quit many years before).  In addition, diabetes itself is known to greatly increase risk of heart disease.  Again, a complete review of the Veteran's medical records and claims file and VHA EHR along with a review of the medical literature are negative for any connection or suggestion of a cause/effect between his military service including exposure to DDT or other chemicals and ischemic heart disease.

The medical opinion expressed by the VA physician in the January 2010 letter, linking the Veteran's claimed disabilities to DDT exposure in service, has little to no probative value.  The entire medical opinion is based upon an extract from a study titled "The Pine River Statement" which was subsequently found to be lacking because of flaws in the study.  Further, the physician ignored many pertinent risk factors related to the Veteran's diagnoses including his age, smoking history, obesity, and race.  

The preponderance of the evidence is against the claims for service connection for type II diabetes mellitus, ischemic heart disease, neuropathy, chronic kidney disease and prostate cancer.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for type II diabetes mellitus, ischemic heart disease, neuropathy, chronic kidney disease, and prostate cancer is denied.  


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


